NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                              FOR THE NINTH CIRCUIT                         JUL 11 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

ARTHUR ROSE,                                       No. 11-55125

                Plaintiff - Appellant,             D.C. No. 3:08-cv-01471-BTM-
                                                   BLM
  v.

RAY MABUS *, Secretary, Department of              MEMORANDUM **
Navy and acting in his individual capacity
acting within the course and scope of his
authority at NAS Miramar San Diego
(Marine Corps Air Station Miramar),

                Defendant - Appellee.



                     Appeal from the United States District Court
                         for the Southern District of California
                     Barry T. Moskowitz, District Judge, Presiding

                               Submitted June 26, 2012 ***

Before:         SCHROEDER, HAWKINS, and GOULD, Circuit Judges.



          *
             Ray Mabus has been substituted for his predecessor, Donald Winter,
as Secretary, Department of the Navy under Fed. R. App. P. 43(c)(2).
          **
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Arthur Rose appeals pro se from the district court’s judgment in his

employment action under Title VII. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo the district court’s grant of partial summary judgment. White

v. City of Sparks, 500 F.3d 953, 955 (9th Cir. 2007). We affirm.

      The district court properly granted summary judgment on Rose’s retaliation

claim based on his performance evaluation because Rose failed to raise a genuine

dispute of material fact as to whether there was a causal connection between his

alleged protected activity and the evaluation, and whether defendant’s legitimate,

non-discriminatory reason for the evaluation comments and ratings were a pretext

for retaliation. See Stegall v. Citadel Broad. Co., 350 F.3d 1061, 1065-66 (9th Cir.

2004) (setting forth the framework for analyzing a retaliation claim and explaining

that evidence of pretext must be specific and substantial); Villiarimo v. Aloha

Island Air, Inc., 281 F.3d 1054, 1065 (9th Cir. 2002) (eighteen-month lapse

between protected activity and an adverse employment action is too long to give

rise to an inference of causation).

      The district court properly granted summary judgment on Rose’s retaliatory

harassment claim because Rose failed to raise a genuine dispute of material fact as

to whether the alleged conduct was because of his protected activity, or was

sufficiently severe or pervasive to alter the conditions of his employment. See Ray


                                          2                                       11-55125
v. Henderson, 217 F.3d 1234, 1245 (9th Cir. 2000) (discussing retaliatory

harassment).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, nor arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Rose’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          3                                    11-55125